Citation Nr: 0119659	
Decision Date: 07/30/01    Archive Date: 08/07/01

DOCKET NO.  00-04 111A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for disability 
resulting from trauma to tooth number 23 and tooth number 24.

2.  Entitlement to a compensable evaluation for fracture left 
mandible.

3.  Entitlement to a 10 percent disability evaluation based 
on multiple, noncompensable, service connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse

ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran had active duty service from November 1989 to 
November 1993.This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 1999 rating decision by 
the Portland, Oregon, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which continued a noncompensable 
evaluations for the veterans' service connected fracture left 
mandible and scar left abdomen; granted service connection 
for injury to the left mental nerve, assigning a 
noncompensable evaluation effective February 10, 1998; denied 
service connection for tooth damage, headaches, skin rash, 
lipoma lower right anterior neck, and entitlement to a 10 
percent evaluation based on multiple, noncompensable, 
service-connected disabilities.  In May 2001, the veteran 
testified at a Travel Board hearing before the undersigned 
Member of the Board in Portland, Oregon.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

During the veteran's May 2001 Travel Board hearing, the 
veteran testified that as a result of his left mandible 
fracture he had to undergo root canals 8 months later for 
teeth 23 and 24.  The veteran also had follow-up treatment by 
the VA in 1994.  He indicated that his teeth were brittle as 
a result of the fracture.  In addition, the veteran testified 
that his jaw was stiff in cold weather, he suffered from a 
crossbite, headaches, and jaw pain.  The veteran indicated 
that he saw a private physician in the summer of 2000 for his 
jaw pain.  These records were not included in the claims 
file.  The Board also observes that the issue of entitlement 
to a compensable evaluation for multiple noncompensable 
service-connected disabilities under 38 C.F.R. § 3.324, is 
inextricably intertwined with the other issues on appeal and 
will not be decided pending a REMAND for further development 
of the record to include additional VA examinations.

Furthermore, during the pendency of the veteran's appeal but 
after the case was forwarded to the Board, the President 
signed the "Veterans Claims Assistance Act of 2000," Pub. 
L. No. 106-475 (2000) (to be codified at 38 U.S.C. §§ 5100-
5103A, 5106-7, 5126) (VCAA), which substantially modified the 
circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  This 
liberalizing legislation is applicable to the veteran's 
claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim. 

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for his left mandible fracture, 
to include the private treatment records 
identified in the May 2001 Travel Board 
hearing, as well as treatment for teeth 
allegedly affected by the fracture, and 
to also furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
source he identifies.  Copies of the 
medical records from all sources he 
identifies, including VA records (not 
already associated herein), should then 
be requested.  All records obtained 
should be added to the claims folder. 

2.  After the above mentioned records 
have been requested or obtained, the 
veteran should be afforded a VA 
examination to determine the current 
severity of his service connected left 
mandible fracture.  It is imperative that 
the claims file be made available to and 
be reviewed by the examiner in connection 
with the examination.  All appropriate 
tests and studies should be accomplished.  
Detailed clinical findings should be 
reported in connection with the 
evaluation.  The examiner's report must 
include answers to the following 
questions:

a.  Is the veteran's left mandible 
fracture manifested by slight, moderate, 
or severe displacement of the mandible?

b.  To what degree, if any, does the 
veteran have limitation of motion of the 
jaw?

c.  To what degree, if any, does the 
veteran have impairment of masticatory 
function?

3.  The RO should schedule the veteran 
for a special VA dental examination.  It 
is imperative that the claims file be 
made available to and be reviewed by the 
examiner in connection with the 
examination.  All current dental 
disorders should be clearly reported and 
opinions as to etiology should be 
offered.  The examiner should also 
specifically determine whether the 
veteran's root canals to teeth 23 and 24 
were a direct result of his in service 
injury to the left mandible.  The 
examiner should also determine whether 
the veteran has myofascial pain syndrome 
of the face.  

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

5.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.

6.  Upon completion of the above, the RO 
should review the evidence of record and 
enter its determination with respect to 
the veteran's claim regarding an 
increased evaluation for a left mandible 
fracture and service connection for 
dental trauma.  The RO should also 
readjudicate the veteran's claim of 
entitlement to a 10 percent evaluation 
based on multiple, noncompensable 
service-connected disabilities under 38 
C.F.R. § 3.324.
In the event that the claim is not 
resolved to the satisfaction of the 
veteran, the RO must issue a supplemental 
statement of the case, a copy of which 
should be provided the veteran and his 
representative.  After the veteran and 
his representative have been given an 
opportunity to submit additional 
argument, the case should be returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




